In the

    United States Court of Appeals
                 For the Seventh Circuit
                  ____________________ 
No. 15‐2347 
 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 
 
JUAN BRISENO, 
                                                Defendant‐Appellant. 
                     ____________________ 
                                    
         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
          No. 11 CR 00077 — Philip P. Simon, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 9, 2016 — DECIDED DECEMBER 2, 2016 
                     ____________________ 

   Before POSNER, MANION, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Juan  Briseno  was  convicted  of 
multiple racketeering crimes relating to his participation in a 
street gang. On appeal he seeks a new trial, arguing that dur‐
ing  closing  arguments,  the  government  improperly  refer‐
enced evidence pertaining to a prior acquittal, impermissibly 
shifted  the  burden  of  proof  to  him,  and  vouched  for  gov‐
ernment witnesses in an inappropriate fashion.  
2                                                          No. 15‐2347 

    But  Briseno  failed  to  object  at  trial  to  any  of  these  state‐
ments, and none was so egregious that the trial judge should 
have  intervened.  Although  earlier  in  the  trial  the  govern‐
ment highlighted evidence relating to an attempted murder 
for which Briseno had been acquitted, that evidence was also 
relevant  to  several  other  distinct  charges  that  were  submit‐
ted  to  the  jury.  And  while  the  government  did  erroneously 
shift the burden of proof by suggesting that Briseno could be 
acquitted  only  if  the  jury  concluded  that  the  government’s 
witnesses had testified falsely, that error was made harmless 
by multiple curative instructions from the judge and by the 
significant evidence weighing in the government’s favor. Fi‐
nally, the statements that Briseno argues constitute improper 
vouching are better viewed as permissible appeals to the ju‐
rors’ common sense. 
    In  addition,  Briseno  complains  that  the  jury  instruction 
on  the  RICO  conspiracy  charge  was  internally  inconsistent 
and confusing, since it required the government to prove an 
agreement as to the commission of “at least two acts of rack‐
eteering” but not “two or more specific acts.” We find no er‐
ror in this instruction, as it mirrors our pattern jury instruc‐
tion on the topic and comports with our case law. So we af‐
firm Briseno’s conviction. 
                        I. BACKGROUND 
   Defendant Juan  Briseno was indicted and  tried for mur‐
der, attempted murder, and a number of other RICO‐related 
crimes relating to his two‐year association with the East Chi‐
cago, Indiana Chapter of the Imperial Gangsters Street Gang 
(IGs).  At  the  end  of  the  government’s  case‐in‐chief,  Briseno 
moved  for  judgment  of  acquittal  on  all  counts.  The  district 
judge granted Briseno’s motion only as to the counts relating 
No. 15‐2347                                                           3

to  the  attempted  murder  of  Andreas  Arenivas,  who  appar‐
ently  became  a  target  of  the  IGs  after  testifying  against  one 
of their members in an earlier criminal trial.  
   The  trial  against  Briseno  continued,  and  during  closing 
arguments  the  government  made  a  number  of  statements 
that concern the heart of Briseno’s appeal. First, the govern‐
ment  referenced various alleged  facts  connecting  Briseno to 
the attempted murder of Arenivas. Second, the government 
contended that in order for Briseno to be not guilty, the gov‐
ernment’s witnesses must have conspired to frame him and 
supply  false  testimony  at  trial.  Third,  the  government  em‐
phasized that eight of its witnesses deserved to be believed.  
    After  deliberating  for  two  days,  the  jury  convicted 
Briseno  on  nine  of  the  twelve  remaining  counts:  conspiracy 
to participate in racketeering, conspiracy to possess with in‐
tent  to  distribute  at  least  five  kilograms  of  cocaine  and  100 
kilograms of marijuana, five separate murders in aid of rack‐
eteering, attempted murder in aid of racketeering, and use of 
a firearm during a crime of violence. 18 U.S.C. §§ 846, 924(c), 
1959(a)(1)  &  (5),  1962(d).  The  district  judge  sentenced 
Briseno  to  five  consecutive  terms  of  life  imprisonment  for 
the murders, two consecutive life terms for the conspiracies, 
a 120‐month concurrent sentence for the attempted murder, 
and a 120‐month consecutive sentence for the firearm count. 
This appeal followed. 
                          II. ANALYSIS 
   Because  Briseno  failed  to  object  to  any  of  the  govern‐
ment’s statements at trial that he challenges now, we review 
the  statements  for  plain  error.  United  States  v.  Sandoval‐
Gomez, 295 F.3d 757, 762 (7th Cir. 2002). We begin by exam‐
4                                                        No. 15‐2347 

ining  whether  the  statements  were  improper  when  viewed 
in  isolation;  and  if  the  answer  is  yes,  we  will  review  the 
statements  alongside  the  entire  record  and  ask  whether  the 
statements  deprived  Briseno  of  a  fair  trial.  United  States  v. 
Common, 818 F.3d 323, 331 (7th Cir. 2016). Briseno must also 
show that the outcome of the proceedings would have been 
different had the statements not been made. Sandoval‐Gomez, 
295 F.3d at 762. A statement, while improper, can neverthe‐
less be harmless when considering:  
        1)  the  nature  and  seriousness  of  the  miscon‐
        duct; 2) the extent to which the comments were 
        invited  by  the  defense;  3)  the  extent  to  which 
        the  prejudice  was  ameliorated  by  the  court’s 
        instruction  to  the  jury;  4)  the  defense’s  oppor‐
        tunity  to  counter  any  prejudice;  and  5)  the 
        weight  of  the  evidence  supporting  the  convic‐
        tion. 
Common, 818 F.3d at 333. In short, we will not grant Briseno 
a new trial “unless there was an error so egregious that the 
district judge should have stepped in even though no objec‐
tion was made.” United States v. Alexander, 741 F.3d 866, 870 
(7th  Cir.  2014).  “Improper  comments  during  closing  argu‐
ments  rarely  rise  to  the  level  of  reversible  error.”  Common, 
818 F.3d at 331 (citation and internal quotation marks omit‐
ted). 
     A. Statements  Relating  to  Acquitted  Counts  Not  Erro‐
        neous 
   Briseno  claims  that  the  government  improperly  argued 
that he was guilty of attempting to murder Arenivas and of 
using  a  firearm  in  that  attempt,  since  the  district  judge  had 
No. 15‐2347                                                           5

previously acquitted him on both counts. This presumes, of 
course,  that  the  evidence  of  Briseno’s  alleged  involvement 
with  Arenivas’s  attempted  murder  had  no  bearing  on  the 
counts that remained following the judgment of acquittal. Cf. 
United States v. Bailin, 977 F.2d 270, 276 (7th Cir. 1992) (hold‐
ing that the government was barred from “relitigating issues 
that were necessarily and finally decided in the defendant’s 
favor  by  reason  of  the  jury’s  partial  acquittal  on  other 
counts” from a previous trial). But that is not the case here.  
    Although  not  expressly  articulated,  we  understand 
Briseno  to  be  invoking  the  law  of  the  case  doctrine,  which 
“posits  that  when  a  court  decides  upon  a  rule  of  law,  that 
decision  should  continue  to  govern  the  same  issues  in  sub‐
sequent  stages  in  the  same  case.”  Christianson  v.  Colt  Indus. 
Operating Corp., 486 U.S. 800, 816 (1988) (citation and internal 
quotation marks omitted). Although the law of the case doc‐
trine  is  distinct  from  issue  preclusion,  insofar  as  the  latter 
applies to rulings in different proceedings, and not simply dif‐
ferent stages within the same proceeding, see generally Lorea v. 
United States, 714 F.3d 1025, 1028 (7th Cir. 2013), we view the 
following  issue‐preclusion  considerations  as  instructive—
and have modified them to comport with the law of the case 
doctrine: 
       (1)  the  court  cannot  engage  in  hyper‐
       technicality,  but  rather  must  examine  the 
       pleadings, evidence, charge, and other relevant 
       material  to  determine  whether  a  rational  jury 
       could  have  based  its  verdict  on  a  different  is‐
       sue;  (2) [the  law  of  the  case  doctrine]  only  ap‐
       plies  when  a  relevant  issue  [from  the  court’s 
       earlier  decision]  is  an  “ultimate  issue,”  i.e.,  an 
6                                                         No. 15‐2347 

        issue that must be proven beyond a reasonable 
        doubt;  [and]  (3)  the  defendant  bears  the  bur‐
        den of proof in proving that the ultimate issue 
        was necessarily determined by [the court in its 
        earlier decision]. 
United  States  v.  Evans,  486  F.3d  315,  322–23  (7th  Cir.  2007) 
(quoting  United  States  v.  Salerno,  108  F.3d  730,  741  (7th  Cir. 
1997)) (internal quotation marks omitted). 
     Briseno claims that the following five pieces of evidence 
should not have been referenced during closing arguments: 
(i)  Briseno’s  alleged  statement  of  intent  to  kill  Arenivas 
should  their  paths  cross;  (ii)  Briseno’s  alleged  displeasure 
with  a  fellow  IG  for  not  pointing  out  Arenivas  when  they 
were  all  present  at  a  party  together;  (iii)  Briseno’s  alleged 
presence  at  the  scene  of  Arenivas’s  shooting;  (iv)  Briseno’s 
alleged  remark  that  he  caught  Arenivas  “slipping”  and  “lit 
him  up”;  and  (v)  the  use  of  the  same  gun  in  the  murder  of 
Harris Brown (for which Briseno was charged). But Briseno 
has  not  satisfied  his  burden  of  establishing  that  these  facts 
exclusively concern Arenivas’s attempted murder.  
    As the government correctly notes, much of the evidence 
relates to the IGs’ policy of attacking individuals who posed 
a threat to the gang’s drug‐trafficking enterprise—including 
individuals who supplied unfavorable information to inves‐
tigators  and  prosecutors—which  in  turn  directly  relates  to 
the  RICO  conspiracy  charge.  Moreover,  the  evidence  con‐
cerning  the  gun  was  relevant  to  Brown’s  murder,  a  charge 
that was ultimately submitted to the jury. In short, the Are‐
nivas attempted‐murder charges were not re‐litigated in vio‐
lation of the law of the case doctrine. So the government did 
No. 15‐2347                                                         7

not  act  improperly  by  referencing  the  Arenivas‐related  evi‐
dence in its closing statements. 
    Even if the government’s statements were somehow im‐
proper, any error was harmless. As Briseno concedes, during 
closing  arguments  the  defense  informed  the  jury  that  it  no 
longer  needed  to  consider  the  attempted  murder  of  Are‐
nivas,  and  the  verdict  forms  the  jury  was  given  did  not  in‐
clude the two counts for which Briseno had been acquitted. 
In  addition,  the  jury  was  specifically  instructed  to  consider 
each charge separately, and there was ample evidence in the 
record connecting Briseno to the conspiracy and the murders 
for which he was convicted—in particular, eyewitness testi‐
mony  from  multiple  individuals  (some  of  whom  were  not 
IGs) and videotape from several of the crime scenes. 
   B. Harmless  Error  in  Statements  Involving  Burden  of 
      Proof 
   During  its  rebuttal  portion  of  closing  arguments,  the 
government stated: 
       So  just  to  be  clear,  for  defendant  to  be  not 
       guilty of this one, what would have to happen? 
       What exactly—how would this play out so that 
       the defendant is not guilty, that this is just a big 
       conspiracy  to  frame  him?  Well,  what  it  would 
       have  to  be,  that  Garza,  Joseph  Torres  and  An‐
       dres  Lara  all  conspired  or  framed  the  defend‐
       ant. They all get their stories together to frame 
       the defendant. They then get Brandon Weaver, 
       who’s  not  an  Imperial  Gangster,  in  on  their 
       conspiracy  or  Brandon  Weaver  just  randomly 
       picks  up  the  wrong  guy  and  it’s  just  the  de‐
8                                                         No. 15‐2347 

        fendant’s bad luck and then somehow they get 
        the stranger Joseph Haryasz in on the conspir‐
        acy  to  frame  the  defendant….  And  then,  just 
        out of bad luck, the defendant’s caught with a 
        30‐round magazine, and out of bad luck, Jacob 
        Davidovich  happens  to  remember  selling  him 
        the  exact  same  type  of  gun  as  is  the  murder 
        weapon.  Ladies  and  gentlemen,  that’s  just  too 
        much of a conspiracy, and that’s too much bad 
        luck for anyone to have. 
According  to  Briseno,  these  statements  improperly  suggest‐
ed  that  the  jury  would  need  to  choose  between  two  “stark, 
bright‐line and absolute alternatives that might serve to dis‐
tort  the  [government’s]  burden  of  proof.”  United  States  v. 
Marshall, 75 F.3d 1097, 1108 (7th Cir. 1996). 
    We  agree  that  under  our  case  law  the  government 
crossed  the  line  by  implying  that  the  jury  could  not  acquit 
Briseno while at the same time accepting as truthful the tes‐
timony of the government’s witnesses. The government con‐
cedes that it “imperfectly expressed” a bright‐line argument, 
but  believes  that  the  argument  simply  concerned  “what  it 
would take to believe defense’s theory of the case.” A plain 
reading of the government’s statement does not support that 
interpretation.  
   After posing the question “So just to be clear, for defend‐
ant  to  be  not  guilty  of  this  one,  what  would  have  to  hap‐
pen?,”  the  government  did  not  present  competing  options 
and  highlight  the  one  that  best  suited  its  case.  See  United 
States  v.  Sandoval,  347  F.3d  627,  632  (7th  Cir.  2003)  (not  im‐
proper to “suggest[] to the jury that it cannot believe the tes‐
timony of the officers and that of the defendant at the same 
No. 15‐2347                                                           9

time”).  Nor  did  the  government  begin  with  the  proposition 
that its witnesses had lied and ask what the more appropri‐
ate  verdict  would  be,  which  would  not  have  “preclude[d] 
the jury from acquitting [Briseno] for another reason, such as 
the  government  not  meeting  its  burden  of  proof.”  United 
States  v.  Common,  818  F.3d  323,  332  (7th  Cir.  2016)  (not  im‐
proper to suggest that “[i]f the jury believed the officers were 
lying and framed Common, then the jury should acquit”).  
    Instead, the government began with the proposition that 
Briseno  was  not  guilty,  and  indicated  that  such  a  finding 
could be reached only if the jury concluded that the govern‐
ment’s witnesses conspired to give false testimony. That was 
improper. Compare United States v. Cornett, 232 F.3d 570, 574 
(7th  Cir.  2000)  (statement  that  the  jury  would  have  to  find 
that the government’s witnesses lied in order to acquit mis‐
stated  the  burden  of  proof  because  the  jury  could  have  be‐
lieved the witnesses but still concluded that the government 
failed to prove guilt beyond a reasonable doubt), and United 
States v. Vargas, 583 F.2d 380, 386 (7th Cir. 1978) (improper to 
state,  “if  you  find  the  defendant  not  guilty,  I  want  you  to 
write  on  there  that  all  of  those  people  lied”),  with  Marshall, 
75 F.3d at 1107–08 (not improper to state that the jury should 
acquit  if  it  believed  that  the  witness  lied  because  the  gov‐
ernment did not argue that disbelieving its witness was the 
only way to acquit). 
    This  error  alone,  however,  is  not  fatal  for  the  govern‐
ment,  since  Briseno  must  also  show  that  these  statements 
deprived  him  of  a  fair  trial  in  order  to  prevail.  As  the  gov‐
ernment notes, the jury was repeatedly instructed before and 
after the presentation of evidence that the government bore 
the  burden  of  proving  Briseno’s  guilt.  And  there  was  more 
10                                                       No. 15‐2347 

than  sufficient  evidence  of  Briseno’s  guilt,  much  of  which 
involved  credibility  determinations  as  to  the  government’s 
witnesses.  So  the  government’s  improper  statement  was 
harmless error. See, e.g., Common, 818 F.3d at 333 (When “as‐
sessing the prejudicial effect of a prosecutor’s misstatement, 
we place considerable emphasis on the curative effect of jury 
instructions and the weight of the evidence.”). 
      C. Statements Involving Witness Credibility Not Erro‐
         neous 
    Briseno  also  assails  the  government  for  improperly 
vouching  for  several  government  witnesses  during  closing 
arguments.  A  prosecutor  may  not  vouch  for  a  witness  by 
personally  endorsing  that  witness’s  truthfulness,  or  by  im‐
plying that facts not in evidence support the witness’s credi‐
bility.  United  States  v.  Wolfe,  701  F.3d  1206,  1212  (7th  Cir. 
2012). Such vouching does not, however, include “a prosecu‐
tor’s  reminder  to  the  jury  of  evidence  presented  at  the  trial 
that  tends  to  show  that  a  witness  was  telling  the  truth.” 
United States v. Alexander, 741 F.3d 866, 869–70 (7th Cir. 2014) 
(citation and internal quotation marks omitted).  
     Briseno  contends  that  several  separate  groups  of  state‐
ments constitute impermissible vouching. First, he points to 
statements  concerning  four  witnesses  (David  Almarez,  An‐
dres  Lara,  Anthony  Baldazo,  and  Galo  Feliciano)  in  which 
the government asserted that, had the witnesses intended to 
lie,  they  would  have  made  themselves  more  valuable  by 
claiming  to  have  witnessed  first‐hand  certain  of  Briseno’s 
crimes.  These  statements  simply  appeal  to  the  jurors’  com‐
mon sense and are not problematic. See Alexander, 741 F.3d at 
871 (finding no issue with the statement that “if [the witness] 
were going to lie, he would have done so on a larger, more 
No. 15‐2347                                                               11

persuasive scale”). So, too, with regard to the government’s 
assertion that if Vincent Garza had planned to lie about two 
murders  and  one  attempted  murder  that  occurred  in  rapid 
succession,  he  would  have  minimized  his  involvement  or 
even pinned the murders entirely on Briseno. 
   Second, Briseno criticizes the following statement regard‐
ing Feliciano’s plea agreement: 
        Feliciano  pled  guilty  to  murder  for  being  the 
        driver.  His  plea  deal  is  out  the  window  if  he 
        lies. And if the judge catches him in a lie, he’s 
        done  and  he’s  doing  life.  Why  would  he  pro‐
        tect those guys? Those guys weren’t in the car. 
        Those guys had nothing to do with it. 
It is well established that the government can “point out that 
its  witnesses,  under  their  plea  agreements,  are  required  to 
testify  truthfully.”  United  States  v.  Clarke,  227  F.3d  874,  885 
(7th  Cir.  2000);  see  also,  e.g.,  United  States  v.  Spivey,  859  F.2d 
461, 466 (7th Cir. 1988) (permissible for government to state 
that cooperation clauses in witnesses’ plea agreements “pro‐
vided  them  with  a  motive  to  tell  the  truth”).  Briseno  con‐
tends in conclusory fashion that the government’s statement 
somehow implied that facts not before the jury lent credibil‐
ity  to  Feliciano. Perhaps he  is suggesting  that  Feliciano had 
an  incentive  for  testifying  truthfully  that  was  not  disclosed 
to  the  jury.  In  United  States  v.  Edwards,  for  example,  we 
found  that  the  government  had  improperly  vouched  for  a 
police officer by asking why the officer would risk his career 
by  lying  about  seeing  the  defendant  with  drugs.  We  found 
that this rhetorical question invited the jury to speculate that 
“the government fires officers who lie under oath … or pros‐
ecutes  them  …  and  no  evidence  to  that  effect  was  present‐
12                                                     No. 15‐2347 

ed.” 581 F.3d 604, 610–11 (7th Cir. 2009). But the discussion 
of  the  plea  agreement  plainly  demonstrates  that  there  was 
no comparable failure to disclose here. 
    Third,  Briseno  contends  that  the  government  erred  in 
stating  that  Brandon  Weaver  “was  not  charged  with  any‐
thing.  He’s  not  an  Imperial  Gangster.  He  has  no  problem 
with the defendant. He has no motive. He has no bias.” We 
see no problem with this statement, as it cites evidence—the 
absence  of  charges  or  IG  affiliation  and  Weaver’s  relation‐
ship with Briseno—from which truthfulness can be inferred. 
See  Alexander,  741  F.3d  at  870  (“[T]he  prosecutor  may  point 
out the absence of specific evidence of a motive for the [wit‐
ness] to lie ….”). 
     Fourth, Briseno faults the government for stating that Jo‐
seph  Haryasz  acted  like  “a  real  good,  honest  citizen”  when 
he  called  911  after  hearing  gunshots,  and  that  Haryasz  was 
“just John Q. Citizen. I don’t know how old he was, 50s. Has 
a  legitimate  job  at  the  Times.  I  doubt  he  even  knows  any 
gangbangers.” The government’s commentary on Haryasz’s 
purported civic virtues, when read in context, are not action‐
able,  as  they  simply  highlight  the  facts  concerning  Haryasz 
that the government believes exemplify his trustworthiness.  
    More  concerning,  however,  is  the  government’s  use  of 
the  first‐person  “I”  in  speculating  about  Haryasz’s  associa‐
tion  with  “gangbangers.”  The  government  made  a  similar 
statement regarding Marissa Harper’s testimony about being 
shot: 
       Do you think [Harper] was lying about the bul‐
       let through the car seat? I don’t know, you saw 
       her arm with the through and through wound 
No. 15‐2347                                                        13

       where  she’s  hit  on  one  side  and  it  comes  out 
       the other side of her arm. Obviously she wasn’t 
       lying about  that. I  don’t know why she  would lie 
       about the car seat. 
(emphasis  added).  In  general,  an  attorney’s  use  of  the  first‐
person  “I”  is  improper  when  paired  with  personal  com‐
ments  or  an  implication  that  the  attorney  possesses 
knowledge  foreign  to the  jury,  but  is  tolerable  when  paired 
with  comments  on  reasonable  inferences  drawn  from  evi‐
dence.  See  United  States  v.  Anderson,  303  F.3d  847,  856  (7th 
Cir. 2002).  
     Here, the government’s use of “I” regarding Harper and 
the car seat could be viewed as proper, to the extent the gov‐
ernment  was  asking  the  jury  to  apply  common  sense  to  a 
theory  (Harper  having  lied)  that  the  evidence  did  not  sup‐
port.  See  id.  (concluding  that  the  statement  “Well,  maybe  it 
doesn’t make sense to many people, but I am here to tell you 
it  happens”  is  a  “generic  statement  which  would  be  under‐
stood as asking the jury to apply common sense and to con‐
sider a competing inference, both of which are proper argu‐
ment”). However, we struggle to find a permissible interpre‐
tation  of  the  statement,  “I  doubt  he  even  knows  any  gang‐
bangers,” which smacks of personal commentary, if not out‐
right endorsement.  
    But we need not resolve this issue; even if one or both of 
the  statements  were  improper,  they  did  not  deny  Briseno  a 
fair  trial.  The  statements  were  solitary  and  brief  in  nature, 
the district judge instructed the jurors both before and after 
closing  arguments  that  attorney  statements  were  not  evi‐
dence,  and  as  noted  above  the  vast  weight  of  the  evidence 
was against Briseno. So Briseno is not entitled to a new trial 
14                                                       No. 15‐2347 

based  on  the  government’s  statements  during  closing  argu‐
ments. 
    Before turning to Briseno’s complaint about jury instruc‐
tions, we pause to commend the U.S. Attorney’s Office in the 
Northern  District  of  Indiana  for  reviewing  this  case  closely 
and for unilaterally committing to undertake additional clos‐
ing‐arguments training for its attorneys. 
      D. RICO Conspiracy Jury Instruction Not Erroneous 
    During  the  trial,  the  jury  received  the  following  instruc‐
tion as to the RICO conspiracy count: 
         In  order  to  find  a  “pattern  of  racketeering  ac‐
         tivity”  for  purposes  of  Count  One,  you  must 
         find  beyond  a  reasonable  doubt  that  the  de‐
         fendant agreed that some member or members 
         of the conspiracy would commit at least two acts 
         of racketeering …. 
         [T]he government does not have to prove that any 
         racketeering  acts  were  actually  committed  at 
         all,  or  that  the  defendant  agreed  to  personally 
         commit  any  such  acts,  or  that  the  defendant 
         agreed  that  two  or  more  specific  acts  would  be 
         committed. 
(emphasis added). Briseno views the instruction as internally 
inconsistent,  insofar  as  it  states  that  the  government  must 
prove  an  agreement  as  to  the  commission  of  “at  least  two 
acts of racketeering,” but not “two or more specific acts.” Ac‐
cording  to  Briseno,  this  purported  inconsistency  misled  the 
jury.  
No. 15‐2347                                                           15

    Before  we  reach  the  merits  of  Briseno’s  argument,  we 
must  determine  the  standard  of  review.  Briseno  concedes 
that  he  failed  to  object  at  trial,  but  claims  this  amounted  to 
forfeiture,  which  we  review  for  plain  error.  United  States  v. 
Seals, 813 F.3d 1038, 1045 (7th Cir. 2016). The government, in 
contrast,  argues  that  Briseno’s  failure  to  object  constitutes 
waiver,  which  precludes  review  except  in  very  limited  cir‐
cumstances that have not arisen here. See United States v. Na‐
tale, 719 F.3d 719, 731 (7th Cir. 2013); United States v. Bownes, 
405  F.3d  634,  637  (7th  Cir.  2005).  Although  we  have  not  al‐
ways  used  the  terms  waiver  and  forfeiture  consistently,  we 
have generally found forfeiture when a party negligently or 
accidentally  fails  to  raise  an  argument,  whereas  waiver  oc‐
curs when a party “intentionally relinquishes or abandons a 
known right.” Seals, 813 F.3d at 1045. 
    When  jury  instructions  are  involved,  we  have  typically 
viewed an affirmative acceptance as a waiver. See, e.g., Unit‐
ed  States  v.  Smith,  818  F.3d  299,  302  (7th  Cir.  2016);  United 
States  v.  Ajayi,  808  F.3d  1113,  1121  (7th  Cir.  2015).  But  we 
have  also  recognized  that  treating  an  acceptance  of  jury  in‐
structions  as  waiver  can  produce  harsh  results  in  cases 
where  the  defendant  may  have  negligently  failed  to  object. 
Ajayi, 808 F.3d at 1121 (discussing Natale, 808 F.3d at 729–30). 
So when defense counsel utters “nothing more than a simple 
‘no objection’ during a rote call‐and‐response colloquy with 
the  district  judge,”  forfeiture  may  be  the  more  appropriate 
classification. Natale, 719 F.3d at 730–31.  
    Here, when asked if he had any objections to any of the 
jury instructions, defense counsel replied, “None at all, Your 
Honor.”  And  when  asked  if  he  was  “in  agreement  with  in‐
structions  1  through  62,”  counsel  responded,  “Yes,  your 
16                                                         No. 15‐2347 

Honor.”  These  answers  do  not  strike  us  as  “a  calculated 
choice to stay silent,” United States v. Anderson, 604 F.3d 887, 
1001  (7th  Cir.  2010),  and  we  see  nothing  in  the  record  that 
hints at a motivation for forgoing the opportunity to object. 
But we need not decide the issue; even if forfeiture occurred, 
the RICO conspiracy instruction was not plainly erroneous. 
    For  one,  there  was  no  “clear  or  obvious”  error.  The  in‐
struction  mirrors  our  own  pattern  criminal  jury  instruction 
for  racketeering  conspiracy  and  is  consistent  with  our  case 
law  on  the  subject.  See  United  States  v.  Tello,  687  F.3d  785, 
792–93  (7th  Cir.  2012)  (rejecting  the  premise  that  specific 
predicate acts of racketeering are required for a racketeering 
conspiracy  conviction);  accord  United  States  v.  Benabe,  654 
F.3d 753, 777 (7th Cir. 2011); United States v. Glecier, 923 F.2d 
496, 500 (7th Cir. 1991). Although the difference between “at 
least two acts” and “two or more specific acts” may be a fine 
one,  it  does  exist.  For  example,  agreeing  that  members  of  a 
gang will engage in extortion in a certain general area, dur‐
ing a certain time frame, and of a certain scope constitutes a 
general  agreement  to  act,  despite  a  lack  of  knowledge  or 
agreement as to the precise dates, locations, and individuals 
that the extortion will involve. See Tello, 687 F.3d at 796. 
      E. No Cumulative Error 
    In addition, Briseno has failed to demonstrate cumulative 
error, since he has failed to identify any error that individu‐
ally or in combination with others deprived him of a fair tri‐
al. See United States v. Powell, 652 F.3d 702, 706 (7th Cir. 2011) 
(Cumulative  error  requires  proof  “(1)  that  multiple  errors 
occurred  at  trial;  and  (2)  those  errors,  in  the  context  of  the 
entire trial, were so severe as to have rendered his trial fun‐
damentally  unfair.”);  Alvarez  v.  Boyd,  225  F.3d  820,  825  (7th 
No. 15‐2347                                                       17

Cir. 2000) (“[C]ourts must be careful not to magnify the sig‐
nificance  of  errors  which  had  little  importance  in  the  trial 
setting.”). So Briseno has failed to show that he is entitled to 
a new trial. 
                      III. CONCLUSION 
   We AFFIRM the district court’s judgment.